[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 340 
The action was in equity, and the judgment requires the defendants Brooks, Mifflin and the American Exchange Bank to transfer to the plaintiff certain shares of the capital *Page 341 
stock and bonds to the par value of $1,500 of Silver Islet Consolidated Mining and Lands Company. From this judgment Brooks alone appealed to the General Term of the Superior Court, and is the sole appellant here. The trial court found that at the commencement of the suit a sufficient quantity of such stock and bonds was held by the bank, and Mifflin was ready to deliver them to the plaintiff, but Brooks refused. In his behalf many objections are made to the judgment in question, and First. That the evidence does not warrant the findings of fact upon which it rests. We have made a careful examination of the testimony, in view of the criticism under this point, and have no difficulty in agreeing with the learned trial judge and the court at General Term that the testimony may be fairly deemed of such quality, force and directness as to warrant the conclusions of fact: First, that the stock is of value; second, that it is not easily purchased in open market; and third, that a judgment in damages would be inadequate, if the plaintiff is entitled to any relief; and bearing upon that question are the findings, "That the defendants Brooks  Mifflin did, on the 27th day of September, 1878, at the city of Boston, in the Commonwealth of Massachusetts, make an agreement with the plaintiff whereby they received from him a subscription, according to the terms of which, and the agreement, he was to pay to them $3,000 in cash, and they were to use said sum, or so much thereof as might benecessary, with other funds, in a purchase of certain shares of the capital stock and bonds of the Silver Islet Consolidated Mining and Lands Company, and were from said purchase, if the same should be completed by said Brooks  Mifflin, to hold for said Johnson, and to deliver to him when such purchase might be completed, from the shares and bonds so purchased, one hundred and fifty shares of the capital stock, and bonds to the amount of $1,500 on their face, of the said The Silver Islet Consolidated Mining and Lands Company.
Second. That the plaintiff paid said sum of $3,000 to them on the 28th day of September, 1878, and they received and *Page 342 
accepted the same under the terms of said agreement and subscription.
Third. That the defendant Brooks did, in his own name, on or about the 26th day of September, 1878, make an executory contract for the purchase of said stock and bonds, at the city of Detroit, in the State of Michigan, paying then in part payment of the purchase-money, the sum of $5,000; afterward it was agreed that such contract should be carried out and consummated in the city of New York.
Fourth. That the contract for the purchase and sale of the said stock and bonds was thereafter and on or about the 5th day of October consummated, and the said stock and bonds delivered and the purchase-money paid through the defendant, The American Exchange National Bank, which then received the said bonds and stocks; and that a large portion thereof, to a greater amount than is necessary to fulfill said subscription of the plaintiff, thereafter remained in the possession of the defendant bank until the commencement of this action, excepting that the same was, for a part of the time, out of possession of the bank."
These findings also seem to us sustainable upon the evidence under any rule applicable to the jurisdiction of this court over questions of fact. (Miller v. Levi, 44 N.Y. 489.) It is, however, claimed by the appellant, that the contract is to be construed as one governed by the laws of Massachusetts, and that it is void under the statute of frauds prevailing in that State. (Gen. R.S.L., tit. 6, chap. 105, §§ 5, 6.) But obviously the plaintiff is not to be regarded as a mere purchaser, or Brooks a seller. The plaintiff's money was advanced for investment in a mode specified, and the stock and bonds were to be allotted and delivered when the investment was made. The defendant undertook to act in the interest of the plaintiff and thereby assumed toward him a fiduciary relation, from the obligations of which the statute cited offers no immunity, and the enforcement of which is the peculiar province of a court of equity. Moreover, the contract, although not in writing, was susceptible of a part performance, and was performed by *Page 343 
the plaintiff; he advanced, and the defendant received, the money which formed the consideration of his undertaking, and which indeed he has also partly executed by procuring the stock and bonds in question; there is no reason, therefore, why he should not fully execute the agreement by delivering over the stock and bonds to the plaintiff, for whose benefit they were procured. (Stanton v. Percival, 5 H.L. Cas. 257; Cowles v. Whitman,10 Conn. 121; Kimball v. Morton, 1 Halst. Ch. 26.) It is true the plaintiff has no title to specific shares or bonds which he could assert at law, but that only furnishes an additional reason for asking equitable relief.
Nor is it material that the complaint does not in terms give to the defendant the character of trustee. It is embraced within the proof, and only a general objection to the sufficiency of the plaintiff's case was made at the trial. Had it been otherwise an amendment would, no doubt, have been allowed. As the case stands the variance is unimportant.
It is in the second place objected, that even under these findings of the court, the plaintiff is not entitled to specific performance. But while it may be conceded that in general a court of equity will not take upon itself to make such decree where chattel property alone is concerned, its jurisdiction to do so is no longer to be doubted, and it is believed that no good reason exists against its exercise in any case where compensation in damages would not furnish a complete and satisfactory remedy. (Phillips v. Berger, 2 Barb. 609; Cushman v. Thayer Manuf.Jewelry Co., 76 N.Y. 365; 32 Am. Rep. 315; Pomeroy on Specific Performance, §§ 16, 17, 18; Story's Eq. Jur., §§ 716-731.) Indeed, this learned author (id., § 717a) says: "It is against conscience that a party should have a right of election whether he would perform his covenant or only pay damages for the breach of it; but, on the other hand," he adds, "there is no reasonable objection to allowing the other party who is injured by the breach, to have an election either to take damages at law, or to have a specific performance in equity." These views have not been fully adopted by the courts, but their equitable jurisdiction has been greatly extended *Page 344 
in cases either of express or constructive trusts in relation to chattels (Pomeroy, supra, § 14), and the present case is within the principle upon which many others stand (Stanton v.Percival, Cowles v. Whitman, Kimball v. Morton, supra), and cannot be excluded from the rule governing cases relating to land upon the mere difference between real and personal estate.
It is needless, however, to pursue this inquiry further, for the appellant cannot get over the fact that he obtained the shares and bonds under circumstances which prevent him from setting up ownership as against the plaintiff, and impose upon him at least a quasi fiduciary relation which he cannot avoid without the consent of the real owner. For the same reason it is impossible to find any merit in the appellant's objection to the interference of the court, because the property has risen in value. It was purchased with the plaintiff's money and with its increase belongs to him, and whatever its value may be, he is entitled to the subject of his agreement. To obtain such relief through the interposition of a court of equity, it is enough that the plaintiff's case is good, his right clear, and the remedy at law defective (Cushman v. Thayer Manuf. Co., supra), or its enforcement attended with doubt or difficulty. Here the court has also found that Brooks is a non-resident of this State, and even assuming the case to be one (as I do not think it is) of doubtful equity, it could not be expected that any court would send its suitor to a foreign tribunal, when the defendant is within its own jurisdiction with property in hand wherewith to perform his obligation. As we find no reason to disturb the findings of fact made by the trial court, neither do we find error in their conclusion of law.
It is also argued by the learned counsel for the appellant that the trial judge erred in several respects upon the trial, and at its conclusion in refusing to find as requested by the defendant. The questions referred to, as well as the other points made by him, have been considered. They were not thought material by the General Term, and we find none which either *Page 345 
requires reversal of the judgment, or, from its importance, merits discussion.
The judgment should be affirmed, with costs.
All concur, except ANDREWS, J., absent.
Judgment affirmed.